DISTRI

 
   

LOCATED AT (COURT ADDRESS)
501 E. Fayette St. Baltimore, MD 21201

 
 
  

CASE NO.

 

 

 

 

 

 

  

 

 

GeBOLIAT-O-IASSRYERRD Rocurnentbis cfijled 12/30/19 Page 1 of 7

COMPLAINT/APPLICATION AND AFFIDAVIT
IN SUPPORT OF JUDGMENT °
CD $5,000 or under Dover $5,000 Hl over $10,000

Clerk: Please docket this case in an action offercontract Ix] tort 7c

J replevin (] detinue (_] bad faith insurance claim

The particulars of this case are:

‘See Attached
interest sheet to be filed later

 

 

 

 

 

CV awNny-4
PARTIES -
Plaintiff :
Kimberly Porsch _
502 Gloucester Court
Middle River, MD 21220. '
f_ VS.
f Defendant(s): ' Serve by:
'- HomeCentris Home Health, LLC —
' 10 Crosswinds Dr. Ste 110 Owings Mills, MD 21117 Ol Private *
Serve: The Corporation Trust Incorporated ae
2405 York Rd # 201 LuthervilleTimonium MD 21093 Oi Consable
5 " Serve by:
UO Certified
Mail
OD Private
Process
Constable
DD ShenfF
am E Serve by:
. O Centified
Mail .
CO Private
Process
OO Constable
DD Sherif¥ «
4. . ; ‘ Serve by:
; O Certified
Mail
C1 Private
Process
: i 4 DI Constabie
\ 0 Sheriff J
: ATTORNEYS ;
For Plaintiff - Name, Address, Telephone Number & Code
Phillip Chalker |
217.N. Charles St. Floor 2, Baltimore MD 21201
443-961-7345
_ 1412160147

 

 

YL

Cl Defendant(s)

P

rs . . eae , . ; . N . ‘ 1 7
No defendant is in the military service. The facts supporting this statement are: Defendant is a business

(See Continuation Sheet)

The plaintiff claims $ 39000 , plus interest of $ : ;
interest at the [X] legal rate[_]contractual rate calculated at
from to days x $-
per day) and attorney's fees of $ IBD plus court costs.
(] Return of the property and damages of $
for its detention in an action of replevin. ‘
C Return of the property, or its value, plus damages of
$ for its detention in action of detinue.

%,

 

oe
(] Other;-<dsts and interest

and ae for relief. .
Ni fp ofl 7 Fo
‘ Att : ( LA
‘“ Signature of Plaintifi/Attdmey/Attomey Code
Printed Name: Phillip Chalker
Address: 217 N. Charles St. Floor 2, Baltimore MD 21201

Telephone Number: 443-961-7345
Fax: 667-303-3384

E-mail: Phillip@attorneychalker.com

1412160147
CPF ID No.

 

 

 

MILITARY SERVICE AFFIDAVIT

is/are in the military service:

 

Specific facts must be given for the Court to conclude that each Defendant who Is a natural person is notin the military,

 

(| am unable to determine whether or not any defendant is in military service.

hereby declare or affirm under the penalties of perjury that the facts and atter9 set forth in the aforegoing Affidavit are tr d tt
the best of my knowledge, information and belief» y ae % = ~ SOR EEOINE, STSRNIE BFE Tye BNW COFTERE TG
11/22/19 ( dif Ut
Date ue a °

 

Signature of Affiant

 

APPLICATION AND AFFIDAVIT IN SUPPORT
Attached hereto are the indicated

\ | OF JUDGMENT (See Plaintiff Notice on Back Page) .
documents which contain sufficient detail as to liability and damage to apprise the defendant clearly of the

claim against the defendant, including the amount.of any interest claimed. .
Properly authenticated copy of any note, security. agreement upon which claim is basedD Itemized statement of accountL] Interest worksheet .

{J Vouchers CJ Check Other written document

_| Verified itemized repair bill or estimate

 

 

| HEREBY CERTIFY: That I am the 0 Passe O
to the matters stated in this Complaint, w
plaintiff the sum set forth in the Complaint.

of the plaintiff herein and am competent to testi

ich are made on my personal knowledge; that there is justly due and owing by the defendant to the

| solemnly affirm, under the penalties of perjury and upon personal knowledge that the contents of the above Complaint are true and I am

competent to testify to these matters.

 

Date

DC-CV-001 (front) (Rev. 12/2018)

Signature of Afhant
Case 1:19-cv-03659-GLR Document 1-3 Filed 12/30/19 Page 2 of 7

j NOTICE TO DEFENDANT

Before Trial

If you agree that you owe the plaintiff the amount claimed, you may contact the plaintiff (or plaintiffs attorney) before
the trial date to arrange payment.-If you wish to contest the claim, you should notify the clerk's office by filing a Notice
of Intent to Defend (located at the bottom of your summons). The case will be set for trial. If you wish to have your
witnesses appear at trial, you should contact the clerk's office at least two weeks before the trial date to request subpoenas,

and you should bring to court on the trial date any evidence you want the court to consider. If you do nothing, a judgment —
could be entered against you.

If Judgment is Entered Against You (If You Lose)
IF YOU DISAGREE WITH THE COURT'S RULING, you may:
1, APPEAL to the circuit court, by filing a Notice of Appeal in the District Court within 30 days after the entry of
judgment. You will have to pay a filing fee (see Guide to Appeal Fees, DCA-109A), unless the

court determines that you are indigent. If the amount of the claim, not counting court costs, interest,
and attorney's fees, is:

e more than $5,000, you will also have to order and pay for a transcript of the District Court trial
record, by contacting the District Court clerk's office (see Transcripts & Recordings Brochure, DCA-027BR).

 

* $5,000 or less, you will have a new trial in the circuit court.

On your trial date you should bring with you any evidence that you want the court to consider.

2. Filea MOTION FOR A NEW TRIAL within 10 days after the entry of judgment, stating your reasons clearly. If
the court denies your motion, you may still file an appeal; if the court grants your motion,
you must appear in the District Court for a new trial.

3. Filea MOTION TO ALTER OR AMEND THE JUDGMENT within 10 days after entry of judgment.
4. Filea MOTION TO REVISE OR VACATE THE JUDGMENT within 30 days after entry of judgment.

IF YOU DECIDE NOT TO APPEAL AND NOT TO FILE ONE OF THE ABOVE MOTIONS, you may contact the
plaintiff or plaintiff's attorney to arrange to pay the amount owed. If you do not pay the amount owed, the plaintiff or
plaintiff's attorney may initiate further proceedings to enforce the judgment, including:

1. Interrogatories: You must answer these written questions about your income and assets in writing
under penalties of perjury.

 

2. Oral Examination: You must appear in court to testify in response to questions about your assets and income.

3. Writ of Execution: The court may issue a writ requiring the sale or seizure of any of your possessions except,
with some exceptions, property that is exempt from execution. The exemptions are explained in detail on the
reverse side of the Writ of Execution form, DC-CV-040, F urther, the court could order you to pay additional
expenses such as towing, moving, storage fees, advertising costs, and auctioneer's fees incurred in executing the
writ.

4. Garnishment of Property: The court may issue a writ ordering a bank or other agent to hold your
assets until further court proceedings. :

5. Garnishment of Wages: The court may issue a writ ordering your employer to withhold a portion of
your wages to pay your debt. The law provides certain exemptions from garnishment.

If you have any questions, you should consult an attorney. The clerk of the court is not permitted to give you legal
advice. More information can be found in court brochures located in the clerk's office or online at:
http://www.mdcourts.gov/district/public_brochures.html.

NOTICE TO PLAINTIFF
REQUESTING A JUDGMENT BY AFFIDAVIT OR DEFAULT:

Federal Law requires the filing of a military service affidavit. Information about the Servicemembers Civil Relief Act and
the required affidavit can be found on the court's website at: http://mdcourts.gov/reference/scra.html.

AFTER THE COURT ENTERS A JUDGMENT:
1. If the court enters a judgment for a sum certain, you have the right to file for a lien on real property.

2. If you disagree with the outcome of the case, you have the same post-trial rights as the defendant does:
you may file an Appeal, a Motion for New Trial, a Motion to Alter or Amend the Judgment or a Motion to Revise or
Vacate the Judgment. See above for further information concerning these rights.

DC-CV-001 (back) (Rev. 12/2018)
Case 1:19-cv-03659-GLR Document 1-3 Filed 12/30/19 Page 3 of 7

ve

 

Kimberly Porsch *
502 Gloucester Court *
Middle River, MD 21220 +

‘ ' *
Plaintiff *
: Eo

*

*

HomeCentris Home Health, LLC _ *
10 Crosswinds Dr. Suite 110 *
Owings Mills, MD 21117 *

ok
Defendant. *
COMPLAINT

Plaintiff by and.through Counsel, the Law Office of Phillip E. Chalker and Pilly E. Chalker,

files this Complaint and i in Support thereof states as follows:

PARTIES |

1. Plaintiff, Kimberly Porsch, is a resident of Baltimore County, Maryland.

2; ‘ Defendant, HomeCentris Home Health, LLC isa Corporation with a principal place
of business in Baliimare County, Maryland, and who regularly conducts business i in
Baltimore, City.

‘ JURISDICTION

3. ' This Court has jurisdiction over this action pursuant to Md. Code, § 1-601 of the |
Courts and Judicial Proceedings Article. © |

4. This Court has jurisdiction evet Defendant pursuant to. Md, Code, § 6-102 of the .
Courts and Judicial Proceedings Article.

5, _Venue is appropriate in this Court pursuant to Md. Code, § 6-201 of the Courts and

Judicial Proceedings Article,
6.

10.
11.

12.

13.
14.
IS.
| 16.
17;

18.

19,

Case 1:19-cv-03659-GLR Document 1-3 Filed 12/30/19 Page 4 of 7

Actions in this matter arose in Baltimore City, Maryland, Baltimore County.
Maryland, and Harford County, Maryland.

~

STATEMENT OF FACTS)

Plaintiff was employed by HomeCentris Home Health as an RN starting on j ute Il,
2019. | |

Plaintiff was terminated on July 25, 2019.

While emplayed by your Defendant, Plaintiff was paid wages below the agreed upon pay
rate. | |

From June 11, 2019 to June 19, 2019, Defendant paid Plaintiff $1,200.

From June 11, 2019 to June 19, 2019, Defendant owed Plaintiff $2,600.

From June 20, 2019 to July 3, 2019, Defendant paid Plaintiff twice: $1,262.50.and .

$967.50, for a total of $2,230.

During the week of June 24, 2019, Plaintiff worked overtime.

From June 20, 2019 to July 3, 2019, Defendant owed Plaintiff $3,720. . -

From July 4, 2019 to July 24, 2019, Defendant paid Plaintiff $2,500.

Froth July 4, 2019 to July 24, 2019, Defendant owed Plaintiff $4,835.

During the Week of July 8, 2019, Plaintiff worked overtime. |

Defendant did not pay Plaintiff her cell phone stipend, as Defendant promised.
Defendant did not pay Plaintiff for her docienulsind personal time off (PTO) upon her .

termination, as Defendant promised.

COUNTI
i

Case 1:19-cv-03659-GLR Document 1-3 Filed 12/30/19 Page 5 of 7

Md. Code Anne., §3-501 et seq

20. All allegations contained in the previous saransanles are incorporated herein by reference |
and are said to be read-as though repeated in full.

21. Defendant never informed Plaintiff that her wages would be deducted.

22. Defendant improperly paid Defendant less than what she was eanposed to be pay,

WHEREFORE, Plaintiff respectfillly prays that this court award Plaintiff

A) The difference between the .wage paid to the Plaintiff and the wage owed to Plaintiff:

B) An additional amount equal to the difference between the wage paid to the explayes and
the wage required under this subtitle as liquidated damages:

C) Attorney fees a

D). Court costs

E) Pre-judgment interest; and

F) Post judgment interest.

COUNT II
Md. Code Anne., §3- —_ et seq

23. All allegations contained in the previous paragraphs are incorporated herein by reference
and are said to be read as though repeated in full.

. 24. Defendant never informed Plaintiff that her wages would be deducted.

25. Defendant improperly paid Defendant less than what she was supposed to be paid. -

WHEREFORE, Plaintiff respectfully prays that this court award Plaintiff

A) Three times the wages deducted;

B) Attorney fees:

‘C) Court costs;

D) Pre-judgment interest; and
‘ ie a fe bets :
+ Case 1: :19- Cv- 03659- GLR Document 1-3 Filed 12/30/19 Page 6 of 7

E) Post judgment interest:

COUNT It
29 USC; vu et seq

26. “All allegations contained i in the previous paragraphs are incorporated _— by reference
. and are said to be read as though repeated in full.
27. Defendant never informed Plaintiff that her wages would be deduteed
28. Defendant improperly paid. Defendant less than what éhe was saupoatit to be paid,
WHEREFORE, Plaintiff respectfully prays that this court award Plaintiff
A) Wages deducted;
- B) Liquidated damages; G
C) Atwatingy fées;: -
=) Court costs;
E) Pre-judgment interest; and

‘F) Post judgment interest.

-COUNT IV
Breach of Contract

29. All allegations contained i in the —— paragraphs are incorporated herein by reference
and are said to be read as though repeated i in full.

30. Plaintiff and Defendant contracted for Defendant to pay Plaintiff certain wages,

31. Defendant never informed Plaintiff that her wages would be deducted.

32. Defendant improperly. paid Defendant bets than ‘what she was contracted to be paid,

| WHEREF ORE, Plaintiff respectfully prays that this court award Plaintiff
A) Wages deducted;
~B) Court costs:
C) Pre-judgment interest: and

D) Post judgment interest.

AREF Gee HR.

eo Case 1:19-ev- /-03659- GLR Document 1-3, Filed 12/30/19 Page 7 of 7

Respectfully Submitied,

Pht Crabbe

Phillip Chalker, Esq.’

ID: 1412160147 |

The Law Office of Phillip E. Chalker
_ 217N. Charles St. Floor 2 ,

Baltimore, MD 21201 |

(443) 961-7345 (Tel.)

(667) 303-3384 (Fax)
phillip@attorneychalker.« com

 
